NUMBERS 13-15-00198-CR

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                           Appellant,

                                             v.

ANDREW BERNWANGER,                                                            Appellee.


               On appeal from the County Court at Law No. 1
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

      The State brings this interlocutory appeal of the trial court’s order granting appellee

Andrew Bernwanger’s motion to suppress on grounds of collateral estoppel. See TEX.

CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West, Westlaw through Ch. 46, 2015 R.S.)

(permitting the State to bring an interlocutory appeal of an order granting a motion to
suppress). We reverse and remand.

                                               I. BACKGROUND

        On January 24, 2012, the State charged appellee by information with the offense

of operating a motor vehicle in a public place while intoxicated. See TEX. PENAL CODE

ANN. § 49.04 (West, Westlaw through Ch. 46, 2015 R.S.). The arresting officer also

issued traffic citations to appellee for failing to stop at a stop sign and driving in the wrong

direction on the street. A municipal-court jury later acquitted appellee of both traffic

violations.

        Appellee filed a motion to suppress the traffic stop and all evidence gained from it

in the State’s criminal case against him. Appellee argued that the doctrine of collateral

estoppel prevented the State from relitigating whether there was reasonable suspicion to

detain appellee because the municipal court jury had already determined that fact against

the State.1 Appellee did not introduce the record of the municipal court trial or copies of

the judgments of acquittal. The State responded that the jury’s decision that the State

did not prove the traffic violations beyond a reasonable doubt was not a determination

that there were not sufficient facts to give rise to reasonable suspicion. The trial court

orally granted appellee’s motion at the end of the hearing. The trial court signed an order

the same day granting appellee’s motion to suppress expressly on the ground of collateral

estoppel. No formal findings of fact and conclusions of law were requested or filed.

                                                II. DISCUSSION

        The State argues in its sole issue that appellee failed to demonstrate that the State



        1 Appellee’s counsel also stated that he wished to argue two other grounds in his motion to
suppress, but the trial judge informed the parties that he did not have sufficient time for a full evidentiary
hearing that day.

                                                      2
was collaterally estopped from relitigating the issues of reasonable suspicion because:

(1) appellee did not introduce a record of the trial in municipal court; (2) the municipal-

court trial determined different facts and imposed a higher burden of proof on the State

than the burden applicable to a motion to suppress; and (3) appellee did not show that

reasonable suspicion would be lacking even without the traffic violations.

       A. Standard of Review and Applicable Law

       We review a trial court’s ruling on a motion to suppress for abuse of discretion,

using a bifurcated standard of review. State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim.

App. 2013). When no findings of fact are requested or filed, we imply the necessary fact

findings if the evidence, viewed in the light most favorable to the trial court’s ruling,

supports those implied findings. Jones v. State, No. 13-14-00183-CR, ___ S.W.3d ___,

___, 2015 WL 730845, at *2 (Tex. App.—Corpus Christi Feb. 19, 2015, no pet.) (citing

State v. Kelly, 204 S.W.3d 808, 820 (Tex. Crim. App. 2006)). We review the trial court’s

conclusions of law and application of law to facts de novo unless they turn on

assessments of credibility and demeanor. Kerwick, 393 S.W.3d at 273. The trial court’s

decision to estopp the State from relitigating an issue is a question of law applied to facts

that we review de novo. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007).

       The doctrine of collateral estoppel is embodied within the constitutional prohibition

against double jeopardy, but the two doctrines are not identical. Clewis v. State, 222
S.W.3d 460, 464–65 (Tex. App.—Tyler 2007, pet. ref'd) (citing Ex parte Watkins, 73
S.W.3d 264, 267 (Tex. Crim. App. 2002)). While double jeopardy protects against a

subsequent prosecution for an offense for which the defendant was acquitted, collateral

estoppel deals only with relitigation of specific factual determinations. Murphy v. State,



                                             3
239 S.W.3d 791, 794 (Tex. Crim. App. 2007). Collateral estoppel means that when a

valid and final judgment determines an issue of ultimate fact, that issue cannot be litigated

between the same parties in any future lawsuit relating to the same event or situation. Id.

(citing Ashe v. Swenson, 397 U.S. 436, 443 (1970)).

       Both appellate and trial courts must examine the entire record of the prior

proceeding to determine precisely what specific facts were actually decided and whether

resolution of those facts necessarily forecloses further proceedings. Guajardo v. State,

109 S.W.3d 456, 461 (Tex. Crim. App. 2003).            The burden is on the defendant to

demonstrate through an examination of the record of the first proceeding “that the [factual]

issue he seeks to foreclose was actually decided in the first proceeding.” Id. at 460

(citations omitted). In the absence of a complete record, “no reviewing court can address

whether collateral estoppel might apply in a particular context or whether a trial court erred

in rejecting that claim in a specific case.” Id. at 457.

       B. Discussion

       Appellee candidly admits that he did not introduce any part of the record of the

proceedings in the municipal court. Without a complete record of the municipal-court trial

we can only speculate on what ultimate facts the jury in that court decided and whether

those facts necessarily bar further proceedings. We may not base a decision that

collateral estoppel applies on speculation as to what factual findings were made in the

prior proceeding. See id. at 461. While admitting that a record of the first proceeding is

required, appellee requests that we remand this case to the trial court for a full hearing

where appellee may introduce the complete record of the municipal-court trial. We reject

appellee’s request to the extent he asks us to remand without deciding the merits of the



                                              4
State’s issue. See Kombudo v. State, 171 S.W.3d 888, 889 (Tex. Crim. App. 2005)

(observing that Texas Rule of Appellate Procedure 47.1 requires the courts of appeals to

address “every issue raised and necessary to final disposition of the appeal”).

       We conclude that appellee failed to carry his burden to demonstrate that the State

is collaterally estopped from litigating the issue of reasonable suspicion in the suppression

hearing. We sustain the State’s sole issue.

                                        III. CONCLUSION

       We reverse the trial court’s order granting appellee’s motion to suppress on the

grounds of collateral estoppel and remand for further proceedings consistent with this

opinion.




                                                  NORA L. LONGORIA
                                                  Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of August, 2015.




                                              5